7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 15
Case 1:21-cv-00306-JJM-PAS Document 10 Filed 07/26/21 Page 1 of 2 PagelD #: 82

AO 240 (Rey, 07/10) Apptication to Proceed in District Caurt Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

 

for the
Lucie EL Bar Cicer tad
SSTEVEN PERE 2” -)
Plaintiff/Petitioner }
) Civil Action No.
MAWWEDORD StAE POLICE 3
Defendant/Resporndent et Ali dk }

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

iam a plaintiff or petitioner in this case and declare that | am unabie to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. if incarcerated, 1 am being held at: Wide Hoge tf (Qye/ecid

Ifemployed there, or have an account in the institution, | have attached to i document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any

institutional account im my name. | am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. ff not incarcerated. Uf 1am employed, my employer’s name and address are:

My gross pay or wages are: $ (> ____, and my take-home pay or wages are: $ () per
(specify pay period) .

3. Other Income. In the past 12 months, [ have received income from the following sources (check all that apply):

(a) Business, profession, or other selfemployment Yes
(b} Rent payments, interest, or dividends O Yes
(c) Pension, annuity, or file insurance payments 7 Yes
(d) Disability, or worker’s compensation payments a Yes
(e) Gifts, or inheritances OF Yes
(f} Any other sources 7 Yes

 

ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount thal you received and what you expect to receive in the future.
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 16
Case 1:21-cv-00306-JJM-PAS Document 10 Filed 07/26/21 Page 2 of 2 PagelD #: 83

AO 240 (Rev. 07/10} Application to Procecd in District Court Without Prepaying Fees or Costs (Short Form)

4, Amount of money that i have in cash or in a checking or savings account: $ Cy

2. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

a pcs

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of fhe monthly expenses:

A
DX syrah

7. Names (or, iFunder 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much | contribute to their support:

Fe tt 0"

8. Any debts or financial obligations (describe the amounts owed and ta whom they are payable):

Yn perenne

Dectaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

me: 20 |Z NAL Quad:

Applicant 's signature

NEXT RIED: IS “EL yee. 1-2ne”

Printed name

  
